DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the limitation “wherein the plurality of pages of the plurality of memory blocks are divided into a plurality of groups depending on whether the pages are located at identical positions in the plurality of memory blocks, each group including a respective plurality of pages from each of the plurality of memory blocks, wherein the dummy program controller is configured to determine a number of valid pages included in a first group among the plurality of groups, the first group including the page in which the sudden power-off has occurred belongs”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0043, 0095. 0135 and FIGs. 2 & 7].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record is includes:
Muralimanohar et al. (U.S. PGPub No. 2014/0208156) which teaches striping sequential data across all DRAM chips and of banks within each DRAM chip in a memory module but does not teach the stripes containing pages of data in the same location in a block, where pages from blocks in each of the DRAM chips are selected, or determining the number of valid pages in the entire stripe. 
Claims 3-11 depend from claim 2, and are considered allowable for at least the same reasons as claim 2. Claim 13 contains similar limitations to claim 2, and is considered allowable for at least the same reasons as claim 2. Claims 14-20 depend from claim 13, and are considered allowable for at least the same reasons as claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PGPub No. 2019/0205247) in view of Nemoto et al. (U.S. PGPub No. 2019/0196905).

Claim 1
Lin (2019/0205247) teaches:
A memory controller for controlling a memory device including a plurality of memory blocks, each memory block having a plurality of pages, P. 0025 and FIG. 1 control unit 104 operates flash memory 102, which contains a pool of blocks 116, each block contains a plurality of pages 130, 132, 134, 136
the memory controller comprising: a dummy program controller configured to, after a sudden power-off has occurred while a program operation was being performed on a page selected from among the plurality of pages of one of the memory blocks, control a dummy program operation for recovering from the sudden power- off; P. 0028-30 and FIG. 1 when programming of an active block A_BLK is interrupted by sudden power-off, control unit 104 determines the final page which was correctly written i; P. 0031 if final page is 134, dummy data is programmed to all pages after page 134  
[…] a valid data controller configured to control movement of valid data based on a number of pages on which the dummy program operation is to be performed. P. 0031 and FIG. 1 control unit 104 fills in dummy data from the page following page 134, to the final page of the word line group 152 (i.e. MxN – pxN number of pages). Data from pxN unreliable pages are copied to the next word line group 152; P. 0037 each page is error checked and corrected, if error correction fails (i.e. the data is invalid), the data of the page is not copied to next word line group 152 
Lin does not explicitly teach a parity data controller which generates parity data based on pages which will be dummy programmed. 
Nemoto (2019/0196905) teaches:
[…] a parity data controller configured to control resetting and generation of parity data for chipkill decoding based on pages on which the dummy program operation is determined to be performed; and P. 0061-62 when a sudden power disconnection occurs while writing logical pages PG into the storage area 31, an error correction code is generated using both already written data and not-yet written data of logical pages PG (pages on which the dummy program operation is determined to be performed) and saved into the emergency save area 30. After power return, already written data is read from the storage area 31 and the error correction code is read from the emergency save area 30, the missing portions of logical pages PG being written are filled with dummy values (dummy program is performed on the not-yet written logical pages PG)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Lin with the parity data controller which generates parity data based on pages which will be dummy programmed taught by Nemoto
The motivation being to suppress an increase in the capacity of the backup battery (See Nemoto P. 0061)
The systems of Lin and Nemoto are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lin with Nemoto to obtain the invention as recited in claim 1.

Claim 12
Lin (2019/0205247) teaches:
A method of operating a memory controller, the memory controller controlling a memory device including a plurality of memory blocks, each memory blocks having a plurality of pages, P. 0025 and FIG. 1 control unit 104 operates flash memory 102, which contains a pool of blocks 116, each block contains a plurality of pages 130, 132, 134, 136
the method comprising: sensing a sudden power-off occurring while a program operation is being performed on a page from among the plurality of pages of the plurality of memory blocks; P. 0028 programming of an active block A_BLK is interrupted by sudden power-off; P. 0026 there may be a power-off notification (PON)
during a recovery operation performed after the sudden power-off has been sensed, determining pages on which a dummy program operation is to be performed from among the plurality of pages of the plurality of memory blocks; P. 0028-30 and FIG. 1 when programming of an active block A_BLK is interrupted by sudden power-off, control unit 104 determines the final page which was correctly written i; P. 0031 if final page is 134, dummy data is programmed to all pages after page 134  
[…] moving valid data based on a number of pages on which the dummy program operation is to be performed.P. 0031 and FIG. 1 control unit 104 fills in dummy data from the page following page 134, to the final page of the word line group 152 (i.e. MxN – pxN number of pages). Data from pxN unreliable pages are copied to the next word line group 152; P. 0037 each page is error checked and corrected, if error correction fails (i.e. the data is invalid), the data of the page is not copied to next word line group 152 
Lin does not explicitly teach a parity data controller which generates parity data based on pages which will be dummy programmed. 
Nemoto (2019/0196905) teaches:
 […] controlling resetting and generation of parity data for chipkill decoding based on the pages on which the dummy program operation is to be performed; and […] P. 0061-62 when a sudden power disconnection occurs while writing logical pages PG into the storage area 31, an error correction code is generated using both already written data and not-yet written data of logical pages PG (pages on which the dummy program operation is determined to be performed) and saved into the emergency save area 30. After power return, already written data is read from the storage area 31 and the error correction code is read from the emergency save area 30, the missing portions of logical pages PG being written are filled with dummy values (dummy program is performed on the not-yet written logical pages PG)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Lin with the parity data controller which generates parity data based on pages which will be dummy programmed taught by Nemoto
The motivation being to suppress an increase in the capacity of the backup battery (See Nemoto P. 0061)
The systems of Lin and Nemoto are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lin with Nemoto to obtain the invention as recited in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (U.G. PGPub No. 2022/0066651) teaches an asynchronous power event occurring while programming a page, identifying the last written page and writing dummy data to the last written page.
Kim et al. (U.G. PGPub No. 2015/0332770) teaches a program operation of block being interrupted, writing dummy data to a page of the block, and copying normally programmed data of the block to a reliable block. 
Muthiah et al. (U.G. PGPub No. 2021/0397352) teaches an ungraceful shutdown occurring while programming host data in a block, the operation interrupted may have been parity data rebuilding. 
Oh et al. (U.G. PGPub No. 2020/0233739) teaches a sudden power off event occurring while programming a page of a block in nonvolatile memory, selecting a group of pages in the block to test program, and selecting another group of pages to dummy program based on the test programming. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133